66 F.3d 335w
150 L.R.R.M. (BNA) 2575
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,Beverage Dispensers' Union, Local 165, Hotel Employees &Restaurant Employees International Union, AFL-CIO,Petitioner-Intervenor,v.UNBELIEVABLE, INC., d/b/a Frontier Hotel & Casino, Respondent.
No. 93-70236.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 9, 1995.Decided Sept. 6, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION